UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 NovaBay Pharmaceuticals, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOVABAY PHARMACEUTICALS, INC. Wareham Building 5858 Horton Street, Suite 260 Emeryville, California 94608 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 30, 2015 To the Stockholders of NovaBay Pharmaceuticals, Inc.: You are cordially invited to attend the Special Meeting of Stockholders (the " Special Meeting ") of NovaBay Pharmaceuticals, Inc., a Delaware corporation (" NovaBay "). The Special Meeting will be held on September 30, 2015, at 1:00 p.m. Pacific Time at the Wareham Building, 5858 Horton Street, Suite 260, Emeryville, California 94608 , for the following purposes: 1. To approve an amendment to the Amended and Restated Certificate of Incorporation, as amended, of NovaBay to increase the number of authorized shares of NovaBay common stock from 120,000,000 to 240,000,000 (" Proposal One "). 2. To adjourn the Special Meeting, if necessary or appropriate, to establish a quorum or to permit further solicitation of proxies if there are not sufficient votes at the time of the Special Meeting cast in favor of Proposal One (" Proposal Two "). The Board of Directors of the NovaBay has determined that the proposals to be presented to the stockholders for their consideration at the Special Meeting are in the best interests of the Company and its stockholders, and unanimously recommends and urges you to (1) vote “FOR” the amendment to the NovaBay Amended and Restated Certificate of Incorporation, as amended, to increase the authorized shares of common stock and (2) vote “FOR” the adjournment of the Special Meeting, if necessary or appropriate, for the reasons set forth in the Proxy Statement. The foregoing proposals are described in more detail in the accompanying Proxy Statement. No other business will be considered and voted upon at the Special Meeting. The record date for the Special Meeting is September 2, 2015. Only stockholders of record at the close of business on that date may vote at the Special Meeting or any adjournment or postponement thereof. Your Vote Is Important. Whether you own relatively few or a large number of shares of our stock, it is important that your shares be represented and voted at the Special Meeting. A list of stockholders entitled to vote at the Special Meeting will be available for inspection at the Special Meeting. September 4, 2015 By Order of the Board of Directors, /s/ Mark M. Sieczkarek Mark M. Sieczkarek Chairman of the Board Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on September 30, 2015: You are cordially invited to attend the Special Meeting in person. Whether or not you expect to attend the Special Meeting, we urge you to vote your proxy at your earliest convenience via the Internet, by telephone or mail. If voting by mail, a return envelope (which is postage prepaid if mailed in the United States) has been provided for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the Special Meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Special Meeting, you must obtain a proxy issued in your name from that record holder. The proxy statement to security holders is available at www.edocumentview.com/NBY (for all stockholders). TABLE OF CONTENTS Page PROXY STATEMENT 1 Purpose of Meeting 1 Voting; Quorum 1 Required Votes 2 Proxies 2 Effect of Not Voting 2 Revoking Proxies 3 Solicitation 3 Results of the Voting at the Special Meeting 3 PROPOSAL ONE: APPROVAL OF INCREASE IN NUMBER OF AUTHORIZED SHARES OF COMMON STOCK 4 Required Vote For Stockholder Approval 5 Recommendation of Our Board of Directors 5 PROPOSAL TWO: ADJOURNMENT OF THE SPECIAL MEETING 6 Required Vote For Stockholder Approval 6 Recommendation of Our Board of Directors 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS OR NOMINATIONS 9 Due Date For Stockholder Proposals and Nominations For Next Year's Annual Meeting 9 HOUSEHOLDING OF PROXY MATERIALS 9 DIRECTIONS TO SPECIAL MEETING LOCATION 10 i NOVABAY PHARMACEUTICALS, INC. Wareham Building 5858 Horton Street, Suite 260 Emeryville, California 94608 PROXY STATEMENT
